GOLDTHWAITE, J.
The rght of the creditor in this case, seems to us to be very clear. The gurmshee process was served on the 13th March, 1843; at which t.me Purvis & Andrews were the owners as well as the payees of the note. The service of the garnishment upon the debtor operated as a lien upon the debt, which could not be affected by any subsequent assignment. In giving effect to the law of attachment, there is no *714difference between debts and personal chattels; and a lien once obtained by service, cannot be discharged by the act of the debt- or. It appears that the assignment to Dawson was not made until the month after the debt was attached.
This being the case, he is without any valid title to the note, as,the capacity of Purvis and Andrews to assign it had been destroyed by the service of the garnishee process.
Judgment reversed, and remanded.